Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2020 has been entered.

Claim Status
Claims 1, 7-8, 10, 14-15 and 17-39 are pending. Claims 1, 10, 17-18, 27-28, 32 and 39 are being examined in this application. In the response to the restriction requirement, Applicants elected genotype 3 and interferon non-responder. Claims 7-8, 14-15, 19-26, 29-31 and 33-38 are withdrawn as being drawn to a nonelected species.

Terminal Disclaimer
The terminal disclaimers filed on 10/6/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US15/667212, US15/431906 and US10286029 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


This rejection is maintained.
Claims 1, 10, 17-18, 27-28, 32 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, 17-20, 23 and 29-30 of copending Application No. 14/676378. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to similar methods.
‘378 claims a method for treatment of HCV comprising administering compounds 1-2 for 16 weeks.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed on 10/6/2020 have been fully considered but they are not persuasive.

Applicant’s arguments are not persuasive because the instant claims do NOT exclude administration of ribavirin.
The instant claims recite “wherein said treatment does not include administration of either interferon or ribavirin”. Thus, the claims exclude one or the other. Ribavirin is not always excluded. 
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1, 10, 17-18, 27-28, 32 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 15-23 and 32 of copending Application No. 15/782162. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to similar methods.
‘162 claims a method for treatment of HCV comprising administering compounds 1-2 for 16 weeks.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed on 10/6/2020 have been fully considered but they are not persuasive.
Applicant argues that a terminal disclaimer to the ‘162 Application has been filed. However, a terminal disclaimer for the ‘162 Application was not filed.
For the reasons stated above the rejection is maintained.
	
	
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658